         Case 2:20-cv-01553-SSV Document 9 Filed 08/27/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    PATRICK STRAUGHTER                                       CIVIL ACTION

    VERSUS                                                      NO. 20-1553

    JASON KENT, WARDEN                                     SECTION “R” (1)



                          ORDER AND REASONS


       Patrick Straughter petitions this Court for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254.1       The Magistrate issued a Report and

Recommendation (R&R), concluding that Straughter’s petition is “second or

successive.”2 Because Straughter failed to obtain authorization to file his

successive petition from the Fifth Circuit, the Magistrate Judge recommends

that the Court dismiss his petition for lack of jurisdiction.3 Having reviewed

the record, the applicable law, and Straughter’s objections,4 the Court

approves the Magistrate Judge’s R&R and adopts it as its opinion.




1      See R. Doc. 3.
2      See R. Doc. 6 at 2.
3      Id.
4      See R. Doc. 7; R. Doc. 8.
        Case 2:20-cv-01553-SSV Document 9 Filed 08/27/20 Page 2 of 6




II.   DISCUSSION

      A.    Straughter’s Second or Successive Petition

      Straughter previously sought, and this Court denied, the federal habeas

relief he seeks now.5 Given that Straughter’s petition raises arguments that

he already made, or could have made, during those initial collateral

proceedings, his petition is “second or successive.” See Leal Garcia v.

Quarterman, 573 F.3d 214, 220 (5th Cir. 2009) (“[W]e define[] a ‘second or

successive’ petition as one that ‘1) raises a claim challenging the petitioner’s

conviction or sentence that was or could have been raised in an earlier

petition; or 2) otherwise constitutes an abuse of the writ.’” (quoting In re

Cain, 137 F.3d 234, 235 (5th Cir. 1998)).

      Consequently, this Court lacks jurisdiction to review Straughter’s

petition without authorization from the Fifth Circuit. 28 U.S.C. § 2244

(“Before a second or successive application permitted by this section is filed

in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the

application.”); see In re Hartzog, 444 F. App’x 63, 65 (5th Cir. 2011) (“A




5     See R. Doc. 1 (Case No. 02-2382).
                                    2
        Case 2:20-cv-01553-SSV Document 9 Filed 08/27/20 Page 3 of 6



movant’s failure to seek authorization from this Court before filing a second

or successive [petition] acts as a jurisdictional bar.”).

      B.    Straughter’s Additional Pleadings

      Straughter also submitted two additional pleadings, one pursuant to

28 U.S.C. § 2255 and the other pursuant to 42 U.S.C. § 1983. The Magistrate

Judge concluded, and the record shows, that Straughter submitted those

pleadings by mistake. 6 The relevant facts, along with the Magistrate Judge’s

reasoning and conclusions, are below.

      Straughter first attempted to file a petition for a “writ of mandamus”

before this Court, but he did not pay the filing fee.7 The Clerk of the Court

therefore issued a “Notice of Deficient Filing,” 8 which included the following

language:

      A writ of habeas corpus submitted by a person in state custody,
      a § 1983 prisoner suit, a motion to vacate, and a request for
      pauper status all should be submitted on an approved form.
      These forms have been enclosed for your convenience. Please
      return the completed forms within 21 calendar days from the
      date of this letter. 9

In response to the Clerk’s notice, Straughter filled out and submitted all of

the form pleadings mentioned in the above excerpt; he moved for pauper


6     See R. Doc. 6 at 2.
7     See R. Doc. 1.
8     See R. Doc. 2.
9     Id. at 2 (emphasis added).
                                        3
        Case 2:20-cv-01553-SSV Document 9 Filed 08/27/20 Page 4 of 6



status 10 and relief pursuant to 28 U.S.C. § 2254, 11 28 U.S.C. § 2255, 12 and 42

U.S.C. § 1983.13

      Reviewing these facts, the Magistrate Judge reasoned that Straughter

misinterpreted the Clerk’s instructions. Indeed, in his objections to the R&R,

Straughter writes that “[the court] informed [me] that [my habeas petition]

was “[d]eficient” because [I] failed to file the following forms: [m]otion to

vacate sentence and conviction; [f]orma [p]auperis to pay filing fee; § 1983;

and a habeas corpus.”14 In his own words, Straughter believes he was “under

orders”15 to submit pleadings pursuant to 28 U.S.C. § 2255 and 28 U.S.C.

§ 1983. Given the confusion here, the Court finds Straughter filed these

pleadings by mistake, and it dismisses them along with Straughter’s § 2254

petition.

      If the Court is incorrect as to Straughter’s intentions, he may resubmit

those pleadings, but with the proper filing fee or application for pauper status

for his § 1983 complaint. See Ojo v. I.N.S., 106 F.3d 680, 682 (5th Cir. 1997)

(noting that there is no filing fee for § 2255 motions before the district court).




10    See R. Doc. 4.
11    See R. Doc. 3 at 1-18.
12    See R. Doc. 3-6.
13    See R. Doc. 3-7.
14    R. Doc. 8 at 3-4.
15    See R. Doc. 8 at 3.
                                        4
        Case 2:20-cv-01553-SSV Document 9 Filed 08/27/20 Page 5 of 6



The Court warns Straughter, however, that if he refiles his § 1983 pleading,

and the Court concludes his § 1983 claims are frivolous, the Court must issue

a “strike” against him pursuant to 28 U.S.C. § 1915. The Court also notes that

because Straughter is a state prisoner, § 2255 does not provide him an

avenue of relief. Reyes-Requena v. United States, 243 F.3d 893, 897 n.8 (5th

Cir. 2001).

      Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts provides that “[t]he district court must issue or deny a

certificate of appealability when it enters a final order adverse to the

applicant.” Rules Governing Section 2254 Cases in the United States District

Courts, Rule 11(a). The Court may issue a certificate of appealability only if

the petitioner makes “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); Rules Governing Section 2254 Cases in the

United States District Courts, Rule 11(a) (noting that an issue must “satisfy

the showing required by 28 U.S.C. § 2253(c)(2)” for a certificate to issue).

Straughter has not made a substantial showing of the denial of a

constitutional right. Accordingly, the Court will not issue a certificate of

appealability.




                                      5
       Case 2:20-cv-01553-SSV Document 9 Filed 08/27/20 Page 6 of 6



     For the foregoing reasons, the Court DISMISSES the petition

WITHOUT PREJUDICE and DENIES a certificate of appealability.




        New Orleans, Louisiana, this _____
                                      27th day of August, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    6
